Title: To George Washington from Henry Lee, 22 April 1782
From: Lee, Henry
To: Washington, George


                        
                            Westmoreland Cty 22d April 82
                        
                        I am very sorry to trouble your Excellency on any matters of mine or of my friends, as I
                            well know the little leisure of your station. but as the case to which I beg leave to call your Excellencys attention for
                            a moment involves in it similarity those of hundreds of your officers, I trust it will sufficiently apologize for me.
                        Your Excellency must recollect, that while in the northern army my corps was often employed in the pressing
                            of private property for the services of the public by instructions from Hd quarters—In all orders there is a discretion
                            invariably given to the executing officer; in warrants of impress there is the same discretion to be exercised—Indeed such
                            is the nature of man & such the objects of his pursuit, that in public & private life there is no
                            possibility of stripping discretionary power from the delegation of authority, for if it is practicable as to the object,
                            it is not, as to the means of accomplishment.
                        A few months before the Legion was put under the command of General Greene, we were employed in collecting by
                            impress, horses in Monmouth County in New jersey, & in the back countys of Pensylvania Lt Heard was of the party
                            left to carry into execution your Excellencys commands in Monmouth County under the direction of Capt. Rudulph—He acted
                            in conformity to his orders, & received no orders but what were founded on your Excellencys instructions, &
                            my ideas of your meaning & wishes. Many stud horses were taken from the people on this occasion, necessarily
                            taken, as the inhabitants had adopted the custom of keeping stallions, in the expectation of saving them—one stud horse
                            was taken from a Mr Anderson, who put an order on application to your Excellency for his redelivery—But before the order
                            got to hand the stallion was gelded, & therefore was not received.
                        Mr Heards health being lost in the course of the last campaign, was indulged with leave of absence—On his
                            setting out for the Army he was stopped at the suit of Mr Anderson, & is to wait till August for his
                                trial. If this precedent is established, who is safe of the many servants of the public? none but
                            those,  in power. Is there a grievance more intolerable, or more opportunely
                            calculated to lay the foundation of future Commotions? I have directed Lt Heard to present this letr to
                            your Excellency, in the reliance that no circumstances can operate to prevent Your Excellencys being him the assistance, all officers look for, from their Commander in Cheif, when oppressed for the performance of duty—I have the honor to be with perfect respect your Excellencys most ob & most hum. servt  
                        
                            Henry Lee junr

                        
                    